Citation Nr: 0603794	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  03-24 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the veteran's cause 
of death.

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The late veteran served on active duty from January 1951 to 
January 1954.  The appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions dated in April 2003 and September 
2004 by the Waco, Texas, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, respectively, 
denied the appellant's claims of entitlement to accrued 
benefits and service connection for the veteran's cause of 
death.


FINDINGS OF FACT

1.  The veteran died on October [redacted], 2002 as a result of lung 
cancer that was first diagnosed in 1999 and whose etiology 
was linked to his lifelong habit of cigarette smoking.  

2.  During the veteran's lifetime, service connection had not 
been established for any disabilities.

3.  The decedent had claims of entitlement to VA compensation 
for chronic headaches, a chronic skin disorder, lung cancer, 
facial scars, and post-traumatic stress disorder (PTSD), and 
an application to reopen a previously denied claim of 
entitlement to service connection for a back disability that 
were pending with VA when he died in October 2002; the 
appellant's original claim for VA Dependency and Indemnity 
Compensation and accrued benefits was timely filed in 
November 2002.

4.  A chronic disability manifested by recurrent headaches 
did not have its onset during the veteran's period of active 
military duty.

5.  A chronic skin disorder did not have its onset during the 
veteran's period of active military duty.

6.  Lung cancer did not have its onset during the veteran's 
period of active military duty.

7.  Facial scars did not have its onset during the veteran's 
period of active military duty.

8.  The veteran did not have a clinical diagnosis of PTSD 
prior to his death.

9.  In an unappealed rating decision dated in April 1974, 
entitlement to service connection for a back disability was 
denied.  

10.  In May 2001, the veteran applied to reopen his claim of 
entitlement to service connection for a back disability.

11.  The additional evidence submitted to reopen the back 
disability claim, when considered alone or together with all 
of the evidence, both old and new, is not of such 
significance that it must be considered in order to fairly 
decide the merits of this previously denied claim.

12.  There are no VA compensation benefits due and unpaid to 
the veteran at the time of his death.
 

CONCLUSIONS OF LAW

1.  The veteran's death was not the result of a disability of 
service origin.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2005).

2.  The requirements for service connection for a chronic 
disability manifested by recurrent headaches for accrued 
benefits purposes are not met.  38 U.S.C.A. §§ 1110, 5121 
(West 2002); 38 C.F.R. §§ 3.303, 3.1000 (2005)

3.  The requirements for service connection for a chronic 
skin disorder for accrued benefits purposes are not met.  38 
U.S.C.A. §§ 1110, 5121 (West 2002); 38 C.F.R. §§ 3.303, 
3.1000 (2005).

4.  The requirements for service connection for lung cancer 
for accrued benefits purposes are not met.  38 U.S.C.A. §§ 
1110, 5121 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.1000 (2005).

5.  The requirements for service connection for facial scars 
for accrued benefits purposes are not met.  38 U.S.C.A. §§ 
1110, 5121 (West 2002); 38 C.F.R. §§ 3.303, 3.1000 (2005).

6.  The requirements for service connection for PTSD for 
accrued benefits purposes are not met.  38 U.S.C.A. §§ 1110, 
5121 (West 2002); 38 C.F.R. §§ 3.304(f), 3.1000 (2005).

7.  New and material evidence has not been received regarding 
the previously denied claim of service connection for a back 
disability; the claim is not reopened for accrued benefits 
purposes.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001); 38 C.F.R. § 3.1000 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the appellant's claim was received in November 2002.  She was 
notified of the provisions of the VCAA in correspondence 
dated in November 2003 and June 2004.  

The appellant has been made aware of the information and 
evidence necessary to substantiate her claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist her in obtaining evidence necessary to 
substantiate her claims during the course of this appeal.  
The late veteran's service medical records and all relevant 
private and VA treatment records showing his treatment for 
his claimed disabilities for the period from 1974 to the time 
of his death in October 2002 have been obtained and 
associated with the evidence.  The appellant has stated that 
some early records of the veteran's treatment from a private 
physician were no longer available because the treating 
physician was deceased.  Otherwise, she has not identified 
any additional, relevant evidence that has not otherwise been 
requested or obtained.  The appellant has been notified of 
the evidence and information necessary to substantiate her 
claims, and she has been notified of VA's efforts to assist 
her. (See Quartuccio v. Principi, 16 Vet. App. 183 (2002).)  
As a result of the development that has been undertaken, 
there is no reasonable possibility that further assistance 
will aid in substantiating her claims.  For these reasons, 
further development is not necessary to meet the requirements 
of 38 U.S.C.A. §§ 5103 and 5103A.  The Board finds the 
available medical evidence is sufficient for an adequate 
determination.  The duty to assist and duty to notify 
provisions of the VCAA have been fulfilled.  

Factual background and analysis: entitlement to service 
connection for the veteran's cause of death.

The veteran's medical records show that he received treatment 
for his terminal lung cancer from several private physicians, 
including L. J. B., M.D., an oncologist.  The terminal 
hospitalization report and official death certificate show 
that in October 2002, he died of lung cancer that was 
attributed by the certifying physician, Dr. B., as being the 
result of use of tobacco.  Medical records reflect that he 
was a long time heavy cigarette smoker (100-pack year history 
noted in November 1999 by M.E.H., M.D.) and that his lung 
cancer was first diagnosed in September 1999.  He was not 
service-connected for any disabilities at the time of his 
death.  

The late veteran's service medical records show normal 
findings with regard to his respiratory system throughout his 
period of active duty.  No abnormal findings on chest X-ray 
or clinical assessment of his lungs are shown in these 
records.  His separation physical examination included a 
chest X-ray which was negative for lung pathology.  The 
veteran's military records show that he served in combat 
during the Korean War and was deployed to Korea with the 
United States Marine Corps from August 1951 to July 1952.  He 
was honorably discharged from active duty in January 1954.  
The report of a VA examination conducted over 20 years after 
service in March 1974 shows no abnormal findings with regard 
to his lungs, chest, and respiratory system.  The X-ray film 
of the lungs was normal.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  The 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  Contributory cause of death is inherently 
one not related to the principal cause.  In determining 
whether the service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  See 38 C.F.R. § 3.312 (2005).

The Board has reviewed the evidence and finds no basis to 
allow service connection on a direct or presumed basis for 
the lung cancer which was related to the veteran's primary 
cause of death in October 2002.  His service medical records 
do not show onset of a chronic metastatic disease of his 
lungs during his period of military service.  The post-
service medical records also do not show onset of lung cancer 
to a compensably disabling degree within one year following 
his separation from active duty in January 1954 to permit 
service connection for lung cancer on a presumptive basis.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.307, 
3.309 (2005).

The current appeal arises from the appellant's claim of 
entitlement to service connection for the veteran's cause of 
death, which was filed with VA in November 2002.  Written 
statements dated in September 2005 from the veteran's brother 
and sister, written contentions from the appellant, and 
transcribed oral testimony submitted to the Board by the 
appellant and her daughter at a September 2005 hearing, all 
present the factual assertion that the veteran did not use 
tobacco prior to entering service but acquired a lifelong and 
heavy cigarette smoking habit during active duty that 
eventually caused him to develop his terminal case of lung 
cancer.  The appellant asserts that the veteran's lifelong 
nicotine dependence was a psychological response to the 
stressful experiences he endured while serving in combat.  
She contends that service connection is therefore warranted 
on this basis.  However, legislation was enacted by Congress 
that prohibits awarding service connection for a disability 
or death on the basis that it resulted from a disease 
attributable to the use of tobacco products by a veteran 
during his or her period of service.  38 U.S.C.A. § 1103 
(West 2002).  This statute became effective on June 9, 1998, 
which is well over four years prior to the date the 
appellant's claim was received by VA and is therefore 
applicable to this case.  As it is the law and not the 
evidence that is dispositive with respect to this aspect of 
the appellant's claim, it is therefore a bar to her claim 
only to the extent that she seeks service connection for the 
veteran's cause of death on the basis of nicotine dependence.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also 
Shields v. Brown, 8 Vet. App. 346, 351-352 (1995).
 
The appellant has also advanced the theory that the veteran's 
lung cancer was the result of exposure to chemical herbicides 
such as Agent Orange during his period of service in Korea.  
Although it is a historical fact that such chemical 
defoliants were employed in the Demilitarized Zone at the 
border of North and South Korea, they were not used in this 
area until the mid-1960s, during the Vietnam War Era, and 
there is no record of their use in the Korean peninsula 
during the time of the veteran's deployment to this region in 
1951 - 1952.  Therefore, the legislative presumptions for 
diseases associated with Agent Orange exposure do not apply 
to the facts of this case and the appellant's claim cannot be 
allowed on this basis.

Another theory presented by the appellant was that the 
veteran's terminal lung cancer was the result of his exposure 
to carcinogenic lead compounds that were an ingredient of 
napalm, the incendiary component of bombs used by American 
military aviation against enemy forces during the Korean War.  
The appellant asserts that the veteran was operating in close 
proximity to where napalm was used and that these toxic lead 
compounds were liberated into the immediate atmosphere when 
these weapons were detonated, exposing the veteran to them 
and eventually causing him to develop lung cancer.  However, 
the appellant has not presented any objective evidence to 
support this contention.  To the extent that she asserts that 
there exists a link between the veteran's cause of death and 
his period of military service based upon her own knowledge 
of medicine and her familiarity with the late veteran's 
medical history, as the record does not show that she has 
received the requisite formal medical training and 
accreditation to make medical diagnoses or present opinions 
regarding issues of medical causation and etiology, her 
statements in this regard are not entitled to any probative 
weight.  See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992). 

The appellant has submitted an opinion dated in October 2005 
from a professional toxicologist, Edward G. Ezrailson, Ph.D.  
According to Dr. Ezrailson, American servicemen who served in 
Korea during the Korean War Era were exposed to chemical 
hydrocarbons such as benzene, naphthalene, and kerosene that 
were in regular use in military fuels, lubricants, and 
solvents.  These chemicals had carcinogenic and 
immunosuppressive properties and those veterans who were 
exposed to them under the combat conditions encountered 
during the Korean War were statistically predisposed to 
develop cancers of the lung, gastrointestinal system 
(including the esophagus, colon, and rectum), genitourinary 
system, larynx, head, and neck, as well as cancers of unknown 
primary sites.  Dr. Ezrailson stated that he had reviewed the 
veteran's medical records pertaining to his treatment for his 
terminal lung cancer and that it was his opinion that this 
disease "occurred from (the) action of carcinogenic agents 
(that) in all likelihood (were the) result of exposure during 
service in the Korean War."

The Board acknowledges Dr. Ezrailson's opinion linking the 
veteran's terminal lung cancer with his period of military 
service.  However, after evaluating and comparing the 
objective evidence, the Board finds that Dr. Ezrailson's 
opinion is outweighed by the medical conclusions of the 
veteran's private physician, Dr. Barker.  Dr. Barker's 
objective determination, as presented on the veteran's 
official death certificate, was that the veteran's fatal case 
of lung cancer was primarily due to his tobacco use.  The 
Board invests more probative weight in Dr. Barker's opinion 
because of his credentials as a medical doctor specializing 
in oncology and because of his personal familiarity with the 
veteran's medical history as one of his treating physicians.  
Although Dr. Ezrailson accreditation as a toxicologist is 
probative, he is not nearly as familiar with the veteran's 
clinical history as Dr. Barker, nor is he a recognized 
medical expert.  His credentials, while impressive, qualify 
him as an expert chemist, not an expert medical specialist.  
Furthermore, whereas Dr. Ezrailson's opinion, presented 
posthumously, is predicated on presumptions of exposure to 
carcinogens by Korean War Era American servicemen followed by 
analysis of statistical correlations between this exposure 
and subsequent cases of cancer, Dr. Barker's medical 
conclusion is based on his own direct, specific, and intimate 
knowledge of the veteran's individual case.  Therefore, the 
Board concludes that the weight of the factual evidence 
supports a finding that the veteran's death by lung cancer 
was not due to military service.  The appellant's claim of 
entitlement to service connection for the veteran's cause of 
death is denied.  

Factual background and analysis: entitlement to service 
connection for chronic headaches, a chronic skin disorder, 
lung cancer, facial scars, and PTSD for purposes of accrued 
benefits, and whether new and material evidence has been 
submitted to reopen a back disability for purposes of accrued 
benefits.

The law and regulations governing claims for accrued 
benefits, as applicable to this case, state that, upon the 
death of a veteran, his or her lawful surviving spouse may be 
paid periodic monetary benefits to which he or she was 
entitled at the time of death, and which were due and unpaid 
for a period not to exceed two years, based on existing 
rating decisions or other evidence that was on file when the 
veteran died.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 
3.1000 (2005).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) concluded that for a surviving spouse to be 
entitled to accrued benefits, "the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision."  The Federal Circuit noted that this conclusion 
comported with the decision in Zevalkink v. Brown, 102 F.3d 
1236 (Fed Cir. 1996), which stated that a consequence of the 
derivative nature of the surviving spouse's entitlement to a 
veteran's accrued benefits claim is that, without the veteran 
having a claim pending at time of death, the surviving spouse 
has no claim upon which to derive his or her own application.  
Id. at 1300.  

An application for accrued benefits must be filed within one 
year after the date of death.  A claim for death pension, 
compensation, or dependency and indemnity compensation, by a 
surviving spouse is deemed to include a claim for any accrued 
benefits.  38 C.F.R. § 3.1000(c); see 38 C.F.R. § 3.152(b).  
However, applicable law and VA regulations further stipulate 
that for claims filed for death benefits, a specific claim in 
the form prescribed by the Secretary must be filed in order 
for death benefits to be paid to any individual under the 
laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 
38 C.F.R. § 3.152(a).

The evidence shows that the veteran died in October 2002.  
The file reflects that he had several claims pending at the 
time of his death.  In an August 2002 rating decision, the RO 
denied the veteran's claims of entitlement to service 
connection for chronic headaches, a chronic skin disorder, 
lung cancer, facial scars, and PTSD, as well as his 
application to reopen a previously denied claim of 
entitlement to service connection for a back disability for 
failure to submit new and material evidence.  The veteran 
filed a timely notice of disagreement with these denials in 
October 2002, but then died a week later.  Therefore, these 
aforementioned claims were pending, although he was not 
service-connected for any disabilities at the time of his 
death.  The appellant filed a timely claim for accrued 
benefits in November 2002.  Thus, the Board must adjudicate 
the issues pending at the time of the veteran's death for 
purpose of accrued benefits.  However, the applicable 
regulation permits the Board to address only the evidence of 
record that was associated with his claims folder at the time 
of his death.  See 38 C.F.R. § 3.1000(a).  The evidence that 
will be discussed below is therefore limited only to that 
which was part of the veteran's file up to October [redacted], 2002.

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2005).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2005)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2005).  Service connection 
may be granted for any disease diagnosed after discharge from 
active duty when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).

With respect to the late veteran's pending claims of 
entitlement to service connection for chronic headaches, a 
chronic skin disorder, lung cancer, and facial scars, his 
service medical records show that he was involved in a motor 
vehicle accident in July 1953, in which he sustained severe 
brush burns to his face and a small laceration over his left 
eye.  The records do not show treatment for a chronic skin 
disorder, lung disorder, or persistent headaches.  On 
separation examination in January 1954 his face and head, 
neurological system, and respiratory system were clinically 
normal and no chronic skin disorder or scars of any sort were 
noted.  

Post-service medical records include that a private medical 
statement received in March 1974 from R.G.G., M.D., that 
indicates that the veteran was treated for sinusitis since 
September 1962.  On VA examination in March 1974, the 
veteran's cranial nerves were intact and his neurological 
assessment was normal.  Examination of his lungs was normal 
and no scars were noted, although he was experiencing 
hyperhidrosis of his hands, palms, and soles of his feet with 
occasional blister formation.  Service connection for facial 
scars is denied for accrued benefits purposes because no 
facial scars were noted on separation from active duty and 
the evidence does not show the existence of facial scars that 
have been objectively related to service.  It thus appears 
that the facial injuries sustained in service were acute and 
transitory and resolved without any chronic residuals.

In a September 1974 statement, the veteran's brother reported 
that the veteran was in physically healthy condition prior to 
entering service, but sustained injuries to his left eye, 
head, back, left leg and left knee during an in-service motor 
vehicle accident in July 1953.  According to the veteran's 
brother, the residuals associated with these injuries caused 
the veteran's current disabilities.  As the brother is not a 
physician, his statement is not entitled to any probative 
weight.  See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).

VA and private medical records dated from 1995 - 2001 show 
that the veteran was treated for a terminal case of lung 
cancer that began in 1999 and that since June 1995, he was 
treated for a persistent skin disorder affecting his entire 
body that was assigned a variety of diagnoses, including 
seborrheic keratosis, pityriasis rubra pilaris, dermatitis, 
eruptive psoriasis, eczema, erythroderma, and epidermolysis.  
No objective opinion linking the lung cancer and skin 
disorder to active duty is shown in the evidence and, as 
previously stated, these diseases are not shown to have been 
manifested during service.  The lung cancer was also not 
shown to have manifested to a compensable degree within the 
one-year presumptive period following the veteran's discharge 
from service in January 1954.  Therefore, for accrued 
benefits purposes, the pending claim of entitlement to 
service connection for lung cancer and a chronic skin 
disorder is denied.

VA and private medical records dated 1995 - 2001 show normal 
findings on neurological examination of the veteran and no 
indication that he had a chronic disability manifested by 
persistent headaches.  Because his service medical records 
and post-service medical records do not support a finding of 
a chronic disability manifested by persistent headaches, his 
pending claim in this regard must be denied for accrued 
benefits purposes.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. §  4.125(a) (2005); a link, established by medical 
evidence, between current symptomatology and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

The veteran's pending claim for PTSD is denied for accrued 
benefits purposes.  Although his service records indicate 
that he was exposed to combat-related stressors during active 
duty, there are no clinical records associated with the 
claims file at the time of the veteran's death that establish 
a psychiatric diagnosis of PTSD, much less one associated 
with his wartime stressors.  See 38 C.F.R. § 3.304(f).  As 
this critical element to the claim has not been met, the 
claim may not be allowed.

The final pending issue that must be addressed for accrued 
benefits purposes is the late veteran's application to reopen 
a previously denied claim of entitlement to service 
connection for a back disability.  His original claim for VA 
compensation for a back disability was denied in an April 
1974 RO decision.  At the time, the RO considered the 
veteran's service medical records, which show that in July 
1953 he was diagnosed with acute lumbosacral strain with back 
pain following a motor vehicle accident in July 1953.  
Shortly afterwards, the back pain resolved and he was deemed 
to have completely recovered from acute low back strain.  No 
further treatment for back complaints were shown for the 
remainder of his military service and his spine and 
musculoskeletal system were clinically normal on separation 
examination in January 1954.  Post-service medical records 
indicate that the veteran was treated by R.G.G., M.D. for low 
back pain attributed to arthritis since September 1962.  VA 
examination in March 1974 shows normal findings on X-ray 
study of his lumbosacral spine and a diagnosis of low back 
strain.  The RO determined that the low back symptoms that 
the veteran experienced after service were unrelated to his 
acute lumbosacral strain during active duty and denied the 
claim for service connection for this disability by rating 
action of April 1974.  Although the appellant contends that 
the veteran never received notice of this denial (or the 
denials of service connection for sinusitis headaches, a left 
knee disability, and residuals of a traumatic head injury 
that were also denied by the RO in the April 1974 rating 
decision), the Board notes that a VA letter was dispatched to 
the veteran's correct mailing address in May 1974 informing 
him of these adverse determinations and his appellate rights.  
A duplicate letter was sent to his representative of record 
at the time.  Although correspondence was received from the 
veteran thereafter, requesting copies of his service medical 
records and the March 1974 VA examination report, nothing in 
these letters constituted a notice of disagreement and the 
denials became final as of March 1975.

In May 1976, the veteran submitted an application to VA to 
reopen his previously denied claim of service connection for 
a back disability.  However, no additional evidence was 
submitted along with the application and after no further 
action was received from the veteran it was deemed to be 
abandoned.

In May 2001, the veteran, inter alia, filed an application to 
reopen his back disability claim.  Evidence submitted by the 
veteran that was part of his claims file at the time of his 
death included written statements from him alleging a 
relationship between his complaints of back symptoms and his 
period of active service.  Also of record was the September 
1974 statement from the veteran's brother alleging, inter 
alia, that the veteran's back problems were the result of an 
in-service motor vehicle accident, a February 1996 X-ray 
study showing vertebral compression and degenerative changes 
in his thoracic spine, and a September 2001 VA medical report 
showing that he sought treatment for complaints of low back 
pain after he accidentally fell on his knees in the prior 
week.  

In an August 2002 decision, the RO denied the veteran's 
application to reopen his low back claim for failure to 
submit new and material evidence.  

As a general rule, a previously denied claim can be reopened 
only if new and material evidence has been submitted since 
the last final disallowance of the claim on any basis.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991); Smith v. West, 12 Vet. App. 312, 
314 (1999).  The Board must address the issue of whether new 
and material evidence has been submitted because it 
determines the Board's jurisdiction to reach the underlying 
claim and to adjudicate the claim de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 
1 (1995).  

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. § 
3.156(a).  Under that regulation, effective for claims such 
as the current one which was filed prior to August 29, 2001, 
new and material evidence is defined as follows:

[E]vidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

38 C.F.R. § 3.156(a) (2001).

The evidence of record has been reviewed in conjunction with 
the version of 38 C.F.R. § 3.156(a) as it existed prior to 
August 29, 2001, and a finding is made that new and material 
evidence has not been received since the April 1974 RO 
decision which is sufficient to reopen the claim of service 
connection for a back disability.  The evidence presented 
since the time of the April 1974 decision includes a 
September 1974 lay witness statement from the veteran's 
brother attributing the veteran's low back complaints to a 
motor vehicle accident in military service and the veteran's 
own contentions that his back disorder was related to this 
in-service event.  These statements are merely duplicative of 
the essential contention presented by the veteran when he 
first filed his claim and as such, have been already 
considered by the RO in its April 1974 decision and cannot be 
deemed to be new and material evidence for purposes of 
reopening the claim.  Otherwise, the evidence merely shows X-
ray films of thoracic spine arthritis and that the veteran 
received treatment for back complaints; these, however, have 
not been objectively linked to the veteran's period of active 
duty.  They are therefore not new and material evidence.  New 
and material evidence having not been submitted, the claim 
for VA compensation for a low back disability is not reopened 
for accrued benefits purposes.




ORDER

Service connection for the veteran's cause of death is 
denied.

Service connection for chronic headaches for purposes of 
accrued benefits is denied.

Service connection for a chronic skin disorder for purposes 
of accrued benefits is denied.

Service connection for lung cancer for purposes of accrued 
benefits is denied.

Service connection for facial scars for purposes of accrued 
benefits is denied.

Service connection for PTSD for purposes of accrued benefits 
is denied.

New and material evidence having not been submitted, the 
application to reopen the claim of entitlement to service 
connection for a back disability for purposes of accrued 
benefits is denied.



____________________________________________
RENEE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


